



COURT OF APPEAL FOR ONTARIO

CITATION: ClubLink Corporation ULC v. Oakville (Town), 2019
    ONCA 358

DATE: 20190502

DOCKET: M50373 (C66402)

Strathy C.J.O. (Motions Judge)

BETWEEN

ClubLink Corporation ULC and ClubLink Holdings
    Limited

Respondents/Applicants

and

The Corporation of the Town of Oakville

Appellant/Respondent

Shantona Chaudhury and Cristina Senese, for the proposed
    intervener, Architectural Conservancy of Ontario Inc.

Derek Knoke, for the appellant

Cynthia B. Kuehl and Lindsay A. Woods, for the
    respondents

Heard and released orally: May 1, 2019

REASONS FOR DECISION

[1]

The motion for leave to intervene is dismissed.

[2]

While I do not doubt the proposed interveners expertise and interest in
    the matters at issue, I am not satisfied that it will make a useful
    contribution to the appeal without unfairness to the opposing party.

[3]

There are two reasons. First, the proposed interveners factum on this
    motion does not set out in any detail or with clarity what submissions it will
    make if granted leave to intervene, how those submissions will differ from the
    submissions made by the appellant, or how its unique perspective on the issues
    will assist the court. Having heard the submissions of counsel for the proposed
    intervener, I am not satisfied that there is any material difference between
    the submissions it proposes to make, and the submissions that will be made by
    the appellant on the appeal: see, in particular, the submissions in the factum
    of The Corporation of the Town of Oakville, at pp. 18-23. Nor am I satisfied
    that the respondents have been given any clear indication of what case they
    will be required to meet if leave to intervene is granted.

[4]

In a case such as this, I would expect to see in the interveners factum
    a clear summary of what its arguments will be on the appeal, and how those
    arguments are informed by its unique perspectives on the issues. In some cases,
    an intervener should file on the motion a draft of the factum it proposes to
    file on the appeal, if granted leave. Doing so will permit the court to assess
    both the uniqueness of the submissions made by the proposed intervener, as well
    as any issues of redundancy with respect to the submissions made by the other
    party.

[5]

The second reason why I would dismiss the motion is that an intervention
    motion should generally be brought with dispatch in order to avoid unfairness
    to the opposing party. I realize that this case is unusual in the sense that
    the appeal has been perfected and scheduled on an expedited basis.
    Nevertheless, I am concerned that granting leave to intervene would cause
    unfairness to the respondents.

[6]

I do not attribute any responsibility to counsel for the proposed
    intervener. However, the decision in the court below was a matter of some
    notoriety in the community of the appellant, and the intention to seek leave to
    intervene should have been expressed at a much earlier date. As it is, the
    appeal is only three weeks away, and together with a related appeal will take
    up two days of court time. Preparing for the appeals is a complicated and
    time-consuming matter. The respondents have already filed their materials on
    the appeal and permitting the intervention at this late date would be unfair to
    them.

[7]

For these reasons, the motion is dismissed.

G.R. Strathy C.J.O.


